DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s arguments in the reply filed on September 20, 2021 are acknowledged and have been fully considered. Claims 1-24 are pending.  Claims 1-17 and 20-24 are under consideration in the instant office action. Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Applicant’s argument with regard to Schwarz et al. (US 2015/0250856) was found persuasive and the previous rejection is hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13, 2021 are noted and the submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the references. A signed copy is attached herein.
New Rejections
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Karamanidou et al. (European Journal of Pharmaceutics and Biopharmaceutics 97 (2015) 223–229, Available online 29 April 2015, newly cited), Driver et al. (American Journal of Physiology, 132 (1)281-292, 1941, previously cited), and ), Schwarz (US 2010/0113376, newly cited).
Note: The claims are examined with respect to the elected species only as follows:

    PNG
    media_image1.png
    404
    914
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    52
    483
    media_image2.png
    Greyscale

Applicant Claims

Applicant claims a sublingual self-emulsifying composition for intraoral transmucosal delivery of biologically active peptide or protein.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Karamanidou et al. teach the development of a novel, mucus permeating SNEDDS formulation for oral insulin delivery containing a hydrophobic ion pair of insulin/dimyristoyl phosphatidylglycerol (INS/DMPG) is presented. Three oil/surfactant/cosurfactant combinations and 27 weight ratios of oil, surfactant and cosurfactant for each combination were evaluated with the aid of ternary phase diagrams, for the incorporation of the protein/phospholipid complex. The developed formulation was The SNEDDS formulation exhibited increased mucus permeability and did not appear to be affected by ionic strength. The incorporation of INS/DMPG in SNEDDS prevented an initial burst release of insulin. INS/DMPG loaded SNEDDS were found to be non-cytotoxic up to a concentration of 2 mg/ml. According to the reported results, the incorporation of the hydrophobic ion pair of INS/DMPG in SNEDDS could be regarded as a promising strategy for the oral delivery of insulin (see abstract).  Self-nanoemulsifying drug delivery systems (SNEDDS) are isotropic mixtures of oil, surfactant and cosurfactant spontaneously forming an O/W nanoemulsion upon mixing with water. The formed nanoemulsion is a thermodynamically stable system with extremely small droplet size (i.e., ≤50 nm). Following their oral administration, drug loaded SNEDDS can rapidly disperse in gastrointestinal fluids resulting in the formation of drug containing nanodroplets which could diffuse through the mucus gel layer, as demonstrated by Friedl et al. and be uptaken by epithelial cells. Due to their anhydrous nature, SNEDDS can be also filled directly into soft or hard gelatin capsules in order to facilitate their administration. SNEDDS are typically used to enhance the oral bioavailability of poorly water soluble drugs and there already exist marketed formulations of hydrophobic drugs based on SNEDDS technology. On the other hand, the administration of hydrophilic drugs including therapeutic peptides is considered extremely challenging (see page 223). Due to its net positive charge at acidic pH, insulin could be associated with anionic amphiphilic molecules (e.g., surfactants, phospholipids, fatty acids) via ionic complexation in order to allow its efficient incorporation in SNEDDS (see page 224).
Karamanidou et al. teach in the preparation section on page 224 that Lauroglycol FCC and Labrafil M1944CS were used as oils, Cremophor EL was used as a surfactant and Transcutol P and Labrafil M1944CS were used as cosurfactants for the preparation of SNEDDS. More specifically, three oil/surfactant/cosurfactant combinations were examined (e.g., Lauroglycol FCC/Cremophor EL (which the examiner noted it is a polyethoxylated fatty acid surfactant)/Labrafil M1944CS, Lauroglycol FCC/Cremophor EL/Transcutol P, Labrafil M1944CS/Cremophor EL/Transcutol P [17]) and a 33 full factorial design was adopted to select the weight ratios of oil, surfactant and cosurfactant to be evaluated for each combination (Table 1). Mixtures of oil, surfactant and cosurfactant at predefined weight ratios, comprising the oil phase, were sonicated in an ice bath with the aid of a microtip sonicator (Sonicator Sonics Vibra Cell VC-505) at a 40% amplitude for 45 s to achieve homogeneous mixing of the ingredients. 100 mL of water was subsequently added dropwise under magnetic stirring to 1 g of the oil phase to form nanoemulsions. Ternary phase diagrams, indicating the nanoemulsion region, were constructed for each oil/surfactant/cosurfactant combination (Fig. 1). The oil/surfactant/cosurfactant weight ratios which resulted in the spontaneous formation of a transparent nanoemulsion constituted the self-nanoemulsifying region in the ternary phase diagram of each combination. One mixture of oil/surfactant/cosurfactant from the self-nanoemulsifying region (i.e., SNEDDS) was selected from each combination for the incorporation of the INS/DMPG complex (see SNEDDSa,b,c in Table 2). SNEDDS labeled with fluorescein diacetate (FDA) were also prepared by dissolving FDA in the mixture of oil/surfactant/cosurfactant at a concentration equal to 0.2 w/w%
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Driver et al. teach comparing single compounds, we find the following order of effectiveness: pinacol (tetra methyl glycol) and methyl salicylate, thiamin, quinine and hexyl resorcinol, Aerosol O.T. (dioctyl sodium sulfosuccinate), and calgon (sodium hexameta phosphate) (see page 282). Since methyl salicylate, a mucous membrane disturbing compound, definitely promoted the absorption of insulin, other substances which irritate the intestine should behave similarly. However, this was not found to be true, and it appears that a mere change in the mucosa is insufficient: it must be one of specific character. Not even an increase in villi action will influence insulin absorption (see page 285).
Karamanidou et al. do not specifically teach the incorporation of EDTA. This deficiency is cured by the teachings of Schwarz.
Schwarz teaches process for dosing a self-dispersing drug delivery system comprising an active compound, said process comprising the step of using a dosage dispenser to dose a defined amount of said self-dispersing drug delivery system comprising an active compound and a dosage dispenser containing a self-dispersing drug delivery system comprising an active compound (see abstract). Preferably, the self-dispersing drug delivery system is a self-emulsifying drug delivery system according to the present invention (paragraph 23). In accordance with the invention, a self-emulsifying drug delivery system preferably includes a digestible oil; a pharmaceutically acceptable hydrophilic surfactant being capable of dispersing the oil into water or aqueous solution; a pharmaceutically acceptable non-aqueous protic solvent capable of forming an isotropic mixture with the oil and surfactant; optionally a pharmaceutically acceptable chelating agent soluble in a non-aqueous system; and  Suitable optional chelating agents include any pharmaceutically acceptable chelating agent, such as citric acid, maleic acid, succinic acid, tartaric acid, EGTA (ethylene glycol-bis((3-aminoethyl ether) tetraacetic acid) and EDTA (ethylene diamine tetraacetic acid). Such chelating agents are commercially available in various forms, e. g., as sodium or potassium salts or as the free acids. Such chelating agents may be used in the self-emulsifying drug delivery system in any effective concentration, including, for example, in a concentration range of between 0.01% and 10% (w/v) (paragraph 84). Examples of active compounds according to the present invention include insulin (paragraph 104).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Karamanidou et al. by incorporating methyl salicylate as a penetration enhancer because Driver et al. teach the effectiveness of methyl salicylate on the absorption of insulin. One of ordinary skill in the art would have been motivated to incorporate methyl salicylate because  Driver et al. teach comparing single compounds, we find the following order of effectiveness: pinacol (tetra methyl glycol) and methyl salicylate, thiamin, quinine and hexyl resorcinol, Aerosol O.T. (dioctyl sodium sulfosuccinate), and calgon (sodium hexameta phosphate) (see page 282). Since methyl selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed ranges for amounts of ingredients or molecular weight"overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)).  One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Karamanidou et al. and Driver et al. because both references teach improving absorption or delivery of insulin.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Karamanidou et al. by incorporating a pharmaceutically acceptable chelating agent soluble in a non-aqueous system; and optionally further pharmaceutically acceptable compounds soluble in a non-aqueous system (paragraph 78). Any effective surfactant, or effective combinations thereof, may be used in accordance with the present invention. Acceptable surfactants for use in the self-emulsifying drug delivery systems include pharmaceutically acceptable surfactants that produce a substantial fraction or majority of droplets that are less than 50 nm in diameter, or more preferably less than 30 nm in diameter, when the self-emulsifying drug delivery systems form an emulsion (paragraph 79). Suitable optional chelating agents include any pharmaceutically acceptable chelating agent, such as citric acid, maleic acid, succinic acid, tartaric acid, EGTA (ethylene glycol-bis((3-aminoethyl ether) tetraacetic acid) and EDTA (ethylene diamine tetraacetic acid). Such chelating agents are commercially available in various forms, e. g., as sodium or potassium salts or as the free acids. Such chelating agents may be used in the self-emulsifying drug delivery system in any effective concentration, including, for example, in a concentration selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed ranges for amounts of ingredients"overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)).  One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Karamanidou et al. and Schwarz because both references teach self emulsifying compositions containing insulin.

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619